                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  NO. 5:18-CV-19-FL


CARRIE D. RANDA,                              )
                               Plaintiff,     )
                                              )
                     v.                       )
                                                                 ORDER TO SEAL
                                              )
WILLIAM P. BARR,                              )
Attorney General, U.S. Department of Justice, )
                            Defendant.        )


                                             ORDER
         THIS MATTER is before the Court on Plaintiff’s Motion to Seal (DE 121) the Exhibits

  at DE 119 & 120. Pursuant to Local Civil Rule 79.2, Section V.G of the Court’s CM/ECF Policy

  Manual, and the Stipulated Protective Order (DE 44) and Consent Protective Order (DE 65)

  entered in this action, and for the following reasons, Plaintiff’s Motion to Seal is GRANTED:

        1.      On March 11, 2019, the Court entered a Stipulated Protective Order in this action.

DE 44. Defendant sought entry of the Stipulated Protective Order in order to provide Plaintiff with

information concerning or evidencing criminal case-related communications related to the criminal

cases to which Plaintiff was previously assigned as an Assistant U.S. Attorney (“AUSA”) and

information concerning other non-managerial AUSAs formerly or currently employed at the U.S.

Attorney’s Office for the Eastern District of North Carolina (“USAO”), the disclosure of which

may violate the Privacy Act, 5 U.S.C. § 552a, the law enforcement privilege, the deliberative

process privilege, the attorney-client privilege, and/or the work-product doctrine, absent the entry

of a protective order. Id. The Stipulated Protective Order provides for the designation of certain

“Confidential Material,” including any information and documents disclosed to Plaintiff by




                                                 1
             Case 5:18-cv-00019-FL Document 132 Filed 05/29/20 Page 1 of 4
Defendant during discovery concerning or evidencing the treatment of non-managerial AUSAs. Id.

¶ 1. Paragraph 8 of the Stipulated Protective Order sets forth the procedure for the filing of

“Confidential Material” under seal. Id. ¶ 8.

        2.      On October 22, 2019, Defendant filed a motion for summary judgment. See DE 74.

On April 22, 2020, Plaintiff responded in opposition. See DE 114 - 116. Plaintiff’s opposition

materials contain detailed factual information and documents referencing comparators employed

as AUSAs in the USAO. On April 27, 2020, Plaintiff supplemented her opposition with two

separate filings (DE 119 & 120) that were initially too large to be processed by CM/ECF as a single

docket entry. Together, DE 119 & 120 are a report concerning a comparator AUSA authored by the

U.S. Department of Justice and produced by Defendant to Plaintiff in discovery. Defendant marked

the report as “CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER.”

        3.      Plaintiff requested leave of this Court to seal the entire report contained at DE 119

& 120 instead of redacting portions of the report.

        4.      The common law and the First Amendment protect the public’s right of access to

judicial records. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). Under

the common law, the public enjoys a presumptive right to inspect and copy judicial records and

documents. Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978)). This

presumption, however, may be overcome if competing interests outweigh the public’s interest in

access. Id. Where access to judicial documents is protected by the First Amendment, “access may

be denied only on the basis of a compelling governmental interest, and only if the denial is narrowly

tailored to serve that interest.” Id. The First Amendment guarantee of access has been extended to

only particular judicial records and documents, such as documents filed in connection with a

summary judgment motion in a civil case. Id. (citing Rushford v. The New Yorker Magazine, Inc.,




                                                     2
             Case 5:18-cv-00019-FL Document 132 Filed 05/29/20 Page 2 of 4
846 F.2d 249, 253 (4th Cir. 1988)). The Court concludes that the First Amendment presumption of

access applies here.

        5.      The detailed information contained in DE 119 & 120 originates from prosecution

records and personnel records maintained by the USAO, which are protected from disclosure under

the Privacy Act, 5 U.S.C. § 552a, as well as the law enforcement privilege, the deliberative process

privilege, the attorney-client privilege, and/or the work-product doctrine. The Government has a

compelling interest in ensuring compliance with the Privacy Act in connection with court filings,

and in ensuring that docket entries refrain from publicly disclosing protected information

originating from USAO prosecutions.

        6.      In accordance with the March 11, 2019, protective order entered in this matter, good

cause exists to seal DE 119 & 120.

        7.      Filing an unsealed version of DE 119 & 120 would be insufficient to protect the

Government’s interest in this case because it would require the public airing of confidential USAO

records. Because confidential USAO information is referenced throughout the exhibits at DE 119

& 120, the redaction of portions of those documents would be impractical and would not be

sufficient to safeguard the Government’s confidential information.

        8.      Some of the information contained at DE 119 & 120 may properly be subject to

public disclosure. However, outside the context of this action, such public disclosure should occur

only after an appropriately filed request and an opportunity for the Government to claim an

appropriate exemption, if any is applicable. See, e.g., 5 U.S.C. § 552(b)(5); see also Bartko v.

United States DOJ, 898 F.3d 51, 70 (D.C. Cir. 2018) (“… the remainder of the documents that

Bartko seeks concerning the investigation into his prosecution were properly withheld under

Exemption 5, 5 U.S.C. § 552(b)(5).”). As the Government has not had an opportunity to follow




                                                 3
             Case 5:18-cv-00019-FL Document 132 Filed 05/29/20 Page 3 of 4
those procedures here, public disclosure would be premature and unwarranted.

        For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Seal (DE 121). The

Clerk is DIRECTED to seal DE 119 and DE 120.

        SO ORDERED.


                                                   ____________________________
                                                   LOUISE W. FLANAGAN
                                                   United States District Court Judge




                                               4
          Case 5:18-cv-00019-FL Document 132 Filed 05/29/20 Page 4 of 4
